DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on Nov. 4, 2022 have been fully considered but they are not persuasive.  
Applicant asserts that “interpolating RSSI values in points surrounding the point and extrapolating neighboring RSSI values are different from determining a wave strength at a point based on space propagation characteristics of radio waves and a distance between the point and the radio wave transmitter.”   According to the cited prior art (Ivanov et al), in order to interpolate an RSSI at a point,  the RSSIs that have been determined are used to assign/interpolate an RSSI, for an instance, the median/average of the surrounding RSSIs based on the distance of the point from the transmitter, if the point is exactly halfway between the surrounding points.  The assigned/interpolated value would have been more or less depending on the distance from the transmitter.  Applicant further argues that Ivanov fails to “determine space propagation characteristics of radio waves from the radio wave transmitter in the space, where the space propagation characteristics of radio waves depend on a distance from the radio wave transmitter.”  The cited prior art describes determining RSSIs, which is “a space propagation characteristics.”   It is noted that a received signal strength decreases as the distance between a transmitter and a receiver increases, therefore RSSI depends on “a distance from the radio wave transmitter” as required by the claim.      Thus, Ivanov et al similarly teaches generating an electric field map of a space, where the RSSI of “a point, wherein the point is distinct from points in the first set of points” is determined from the already-determined RSSIs of “points in the first set of points.”
Claim Rejections - 35 USC § 102
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim(s) 8,13,15,20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ivanov et al (WO2019/110117).
Claims 8,15 and 22.
Ivanov et al discloses a computer-implemented method (page 5:14-22 describing a processor and memory) for generating an electronic field map of a space, the method comprising:
receiving first radio wave strength data observed at each of a first set of points (page 6:5-19 describes measuring RSSI at a plurality of locations), wherein the first set of points include at least three distinct points with respectively distinct distances in the space from a location of a radio wave transmitter (330);
determining, based on the received radio wave strength data, space propagation characteristics of radio waves from the radio wave transmitter in the space (page 20 describes generating a radio map based on the assembled data, i.e., the RSSIs), wherein the space propagation characteristics of radio waves depend on a distance from the radio wave transmitter (a received signal strength is inversely proportion to the distance between a transmitter and a receiver) ;
receiving a point, wherein the point is distinct from points in the first set of points (page 20:33-34 describes a grid point where no RSSI is mapped);

determining, based on the determined space propagation characteristics of radio wave and a distance between the point and the radio wave transmitter, a second radio wave strength data at the point (page 21:1-2 describes interpolating or extrapolating of RSSI at a grid point using surrounding RSSIs); and
generating, based at least on the determined second radio wave strength data of a combination of the received first radio wave strength data and the determined second radio wave strength data, the electronic field map of the space (grid points where RSSIs are measured and/or interpolated/extrapolated are combined to generate a final radio map).

Claims 13,20.
Ivanov et al discloses that  the radio wave transmitter transmits a beacon signal, the beacon signal including a beacon identifier, the beacon identifier representing the radio wave transmitter.
See page 15:6-10 describing  a beacon. 
Allowable Subject Matter
5.	Claims 9-12,14,16-19,21,23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632